DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	These claims are renumbered as follows:
Claim 6 becomes Claim 1.
Claim 9 becomes Claim 2, which depends on claim 1; reads as “The ink set according to Claim 1”.
Claim 10 becomes Claim 3, which depends on claim 1; reads as “The ink set according to Claim 1”.
Claim 11 becomes Claim 4, which depends on claim 1; reads as “The ink set according to Claim 1”.
Claim 12 becomes Claim 5, which depends on claim 1; reads as “The ink set according to Claim 1”.

Reasons for Allowance
3.	Non-elected Claims 1-5 and 7-8 were cancelled.
	See Claim Amendment dated 08/23/2022. 
4.	The present claims are allowable over the prior art references of record, namely, Saiga et al. (US 2017/0355868)1 and Sakuma et al. (US 2005/0106118).
5.	None of these references cited individually or in combination teaches or would have suggested the claimed ink set comprising: a pretreatment liquid comprising resin microparticles2  (A), a surfactant (B), a coagulant (C) comprising a polyvalent metal salt3 and/or a cationic polymer compound and having a water absorptivity at a relative humidity of 80% of 75% by mass or less, and water, and an aqueous inkjet ink comprising a pigment, a water-soluble organic solvent, and water, wherein the surfactant (B) comprises a polyoxyalkylene alkyl ether (b-1) represented by a particular general formula (1) as shown in claim 1. 
	Specifically, Saiga et al. disclose an ink set (Paragraph [0002]) comprising a surface treatment liquid composition (referred to as a “pretreatment liquid”) prepared from resin particles having a diameter size of 40-300 nm (corresponding to the claimed resin microparticles), water soluble salt, e.g., polyvalent metal salt, which accelerates ink components to quickly aggregate immediately after the ink has been impacted on a substrate and thus suppresses the occurrence of beading (corresponding to the claimed coagulant) and water (Paragraphs [0006], [0028], and [0050]-[0055]), and an ink based on pigment dispersion obtained by mixing pigment, water and water-soluble organic solvent (Paragraphs [0058]-[0059], [0102] and [0103]), corresponding to the claimed aqueous inkjet ink. 
	However, Saiga et al. do not specify their water-soluble salt (coagulant) having water absorptivity at a relative humidity of 80% of 75% by mass or less and also do not specifically mention the addition of a surfactant comprising a polyoxyalkylene alkyl ether (b-1) represented by a particular general formula (1) as shown in claim 1 in a pretreatment liquid of a particular ink set.  
	Sakuma et al. do not remedy the deficiencies of Saiga et al.  Sakuma et al. only disclose the use of a nonionic surfactant including ethylene oxide adducts of alcohols having 10 to 18 and preferably 12 to 14 carbon atoms or a mixture of ethylene oxide and propylene oxide adducts, namely, polyoxyalkylene alkyl ether, for a detergent composition (Paragraph [0047] and see also abstract), but does not specifically mention employing a surfactant comprising a polyoxyalkylene alkyl ether (b-1) represented by a particular general formula (1) as shown in claim 1 in a pretreatment liquid of a particular ink set.  Sakuma et al., like Saiga et al., also do not specifically mention the addition of a coagulant having water absorptivity at a relative humidity of 80% of 75% by mass or less in a particular pretreatment liquid of an ink set as required by the claims.  Thus, Saiga et al. alone or in combination with Sakuma et al. do not teach or would have suggested the claimed specific ink set. 
Moreover, upon further search, co-pending US Application nos. 16/630,578 (now published as “US Patent 11,359,107”) and 16/630,583 (corresponding to US PG PUB 2020/0157370) were uncovered.  However, the claims of these patent and application do not recite or would have suggested the presently claimed specific ink set.  Thus, no rejections based on the claims of these application and patent were made on the record. 
Accordingly, elected claims 6 and 9-12 are deemed allowable over the prior art references of record.

Correspondence
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 01/31/2019.
        2 According to page 10, paragraph [0036] of the present specification, the resin microparticles are defined to include particles having a particle size of 5-1000 nm.
        3 The claimed “polyvalent metal salt” includes metal salt composed of a divalent or higher metal ion (see page 19, paragraph [0064] of the present specification).